[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion to strike the substituted complaint of March 18, 1994, is granted.
The subject complaint suffers the same insufficiencies as the complaint previously stricken.
/s/ McDonald, J. McDONALD
MEMORANDUM OF DECISION
McDONALD, J.
The defendant's objection, under Section 176 of the Practice Book, to the amended complaint, dated April 14, 1995, is sustained.
The plaintiff neither obtained the consent of the defendant, had an order of the court or filed a request for leave to file such an amended complaint.
/s/ McDonald, J. McDONALD